Citation Nr: 0800893	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and her two sons




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from October 
1941 to May 1946.  He died in April 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision. 

In October 2007, the appellant was afforded a hearing before 
a decision review officer.  A transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran died in April 2005 from a frontoparietal 
cerebrovascular accident and aspiration pneumonia. 
 
2.  At the time of death, the veteran was service-connected 
for a shell fragment wound of the right foot, muscle group X 
with compound comminuted fracture and deformity of the os 
calcis, p.o.
 
3.  The competent medical evidence of record substantiates a 
causal link between the cause of the veteran's death and 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
June 2005.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  And, Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which provides, in part, 
that VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime when adjudicating a claim for DIC.  
Although the appellant was not provided notice incompliance 
with Dingess and Hupp, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance 'if no reasonable possibility exists 
that such assistance would aid in substantiating the claim'); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of this appeal in 
this Board decision.  Rather, remanding this case for further 
VCAA development would be an essentially redundant exercise 
and would result only in additional delay with no benefit to 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including diabetes and hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in April 2005 at 
William Beaumont Hospital.   His death certificate lists a 
frontoparietal cerebrovascular accident and aspiration 
pneumonia as the cause of death.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for a shell fragment wound of the right foot, muscle 
group X with compound comminuted fracture and deformity of 
the os calcis, p.o.  The combined disability evaluation for 
the veteran's service-connected disability was 60 percent.  
See 38 C.F.R. § 4.25.

The service medical records show that the veteran suffered an 
injury to his right heal from shrapnel in 1944 during World 
War II.  The veteran had several operations for his injury 
during service, including a pedicle graft.  The veteran had 
to wear orthopedic shoes issued by the VA for the remainder 
of his life.  

September 2004 treatment records from the VAMC Detroit 
Michigan showed that the veteran suffered from ulcerations of 
the right heel and edema, which prevented the veteran from 
being fitted for new orthopedic shoes.

In March 2005, the veteran was seen by a private medical 
facility due to chronic wounds involving the right lower 
extremity.  The treatment reports revealed significant 
bilateral trifurcation.  The veteran was diagnosed with right 
lower extremity wounds.

The veteran was admitted into Beaumont Hospital in April 2005 
where he died.  He suffered from a stroke, cartoid stenosis, 
type II diabetes, hypertension, spinal stenosis, history of 
myocardial infarction, right lower extremity necrotic ulcers, 
aspiration pneumonia, and Parkinson's disease.  The cause of 
death was listed as frontoparietal cerebrovascular accident 
and aspiration pneumonia, as indicated by the death 
certificate.

In a May 2005 letter, the veteran's private doctor opined:

It was brought to my attention that [the veteran's] 
death certificate did not mention his war wound.  
He had a right foot injury which caused him to have 
poor walking abilities and pain.  This caused him 
to be rather sedentary.  Sedentary lifestyles 
contributed to his major problems of hypertension 
and diabetes.  This increased his risk of stroke.  
His primary cause of death was stroke.  The injury 
was at least likely as not to have contributed to 
his death.

In October 2005, a VA medical examiner, without providing a 
rationale, opined:

Veteran's Death Certificate revealed frontoparietal 
cerebrovascular accident and aspiration pneumonia 
as immediate cause of death.  Veteran was service-
connected [for] shell fragment wound, right foot, 
muscle group X with compound comminuted fracture 
and deformity of the os calcis.  Veteran's service-
connected right foot residuals resulted in poor 
walking abilities and pain, but not likely 
contributing to his death in April 2005 (at the age 
of 85).

At the October 2007 hearing, the appellant and two witnesses 
testified to the effect of the service-connected injury on 
the veteran's lifestyle.  Namely, that the veteran "could 
not stand on his feet for a long time" and that "he was 
limited to how much he could do," as indicated on the 
hearing transcript.

Although the VA examiner reviewed the claims file, he did not 
provide a basis for his findings; therefore, the Board 
attaches more probative value to the opinion of the private 
doctor.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Combining the credible testimony of the appellant and the 
witnesses regarding the veteran's sedentary lifestyle as a 
result of his service-connected injury with the May 2005 
medical opinion suggesting that the "injury was at least 
likely as not to have contributed to his death," the balance 
of positive and negative evidence is at the very least in 
relative equipoise.

The appellant is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, service connection for cause of death is 
granted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


